ORDER
PER CURIAM.
Appellant, David Alexander Shaw, appeals from the May 7, 1991, order of the Circuit Court of St. Louis County dissolving his marriage to respondent, Roberta Ann Shaw, ordering maintenance and distributing marital property. We affirm.
The order of the trial court is supported by substantial evidence and is not against the weight of the evidence. In addition, no error of law appears. As we find an opin*494ion would have no precedential value, we affirm the trial court’s order pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.